Case 1:18-cv-06936-DLI-RER Document 41 Filed 02/21/19 Page 1 of 1 PageID #: 433
                                                                              B&N File # 14519.5MW


                  IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NEW YORK (Brooklyn)

===================================== :
                                      :
ISAAC LEVY,                           :                   1: 18-cv-06936 (DLI)-(RER)
                                      :
       Plaintiff                      :
                                      :
  vs.                                 :
                                      :
PLATINUM FINANCIAL SERVICES           :
CORP. LLC, SELIP & STYLIANOU, LLP     :
flk/a COHEN & SLAMOWITZ, LLP,         :
CAPITAL PROCESS SERVERS, INC.,        :
GERALD K. MURRAY,                     :
PALISADES COLLECTIONS, LLC            :
HOUSLANGER & ASSOCIATES, PLLC, and :
TODD HOUSLANGER,                      :
                                      :
       Defendants                     :
                                      :
===================================== :



                           Rule 7.1 Corporate Disclosure Statement

              Palisades Collection, LLC. herein states that its parent company is

                  Asta Funding, Inc which is a publicly held corporation. .




Dated: February 21, 2019            Barron & Newburger, P.C.

                                    _____s/Mitchell L. Williamson__
                                    Mitchell L. Williamson, Esq.
                                    458 Elizabeth Ave - Suite 5371
                                    Somerset, N.J. 08873
                                    Phone: (732) 328-9480
                                    mwilliamson@bn-lawyers.com
                                    Attorneys for Defendant,
                                    Palisades Collection, LLC
